Citation Nr: 1510135	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-29 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for a lung disability, to include as due to exposure to chemical and/or herbicidal agents.

2.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for hypothyroidism, to include as due to exposure to chemical and/or herbicidal agents.

3.  Entitlement to service connection for a heart disability, to include as due to exposure to chemical and/or herbicidal agents.

4.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to chemical and/or herbicidal agents.

5.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder.

6.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Boston, Massachusetts.  

The reopened issues of entitlement to service connection for a lung disorder and hypothyroidism, as well as the issues of entitlement to service connection for a heart disorder, diabetes mellitus, type II, a psychiatric disorder, and sleep apnea are addressed in the Remand portion of this decision.



FINDINGS OF FACT
 
1.  The Veteran's original claims of entitlement to service connection for a lung disability and hypothyroidism were denied in a September 2006 rating decision.  The Veteran did not submit a timely notice of disagreement and did not submit new and material evidence during the appeal period.

2.  Since the September 2006 rating decision, evidence has been received that was not previously considered by VA and relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for a lung disability and hypothyroidism.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  Evidence received to reopen the claims of entitlement to service connection for a lung disability and hypothyroidism is new and material and, therefore, the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2006, the Veteran submitted claims of entitlement to service connection for a lung disability, claimed as "spots on lungs," and hypothyroidism, which were denied in a September 2006 rating decision.  Although the Veteran received notice of this decision and notice of his appellate rights in September 2006, he did not perfect an appeal.  Furthermore, he did not submit new and material evidence during the relevant appellate period following the September 2006 rating decision.  See 38 C.F.R. § 3.156(b) (2014).  Consequently, the September 2006 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); 38 U.S.C.A. § 7015(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Although a decision is final, a claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2014).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The September 2006 rating decision denying service connection for a lung disability and hypothyroidism was based on the following findings: (1) that "spots on the lungs" and hypothyroidism are not disabilities subject to presumptive service connection based on in-service exposure to an herbicidal agent; (2) that the Veteran's service treatment records are negative for complaints of or treatment for either disability; and (3) that his active duty in South Korea occurred after the period of time wherein the U.S. Department of Defense indicates herbicides were used in Korea in the Demilitarized Zone, April 1968 through July 1969.  As such, the RO concluded that the Veteran's claimed lung disability and hypothyroidism were not incurred in or aggravated by his active duty.

Since the September 2006 rating decision, VA has received evidence demonstrating that questions were raised in 2011 about whether Agent Orange was buried at Camp Carroll in the 1970s.  Camp Carroll is where the Veteran was stationed during his active duty in South Korea.  In response to concerns over possible environmental contamination, U.S. and South Korean officials initiated an investigation to determine if approximately 250 drums of Agent Orange were buried at Camp Carroll in the 1970s.  Additionally, evidence has been submitted that shows that a veteran, different than the Veteran at issue here, claimed the U.S. Army Chemical Depot Korea (USACDK) was located at Camp Mercer between 1963 and 1964.  This Veteran further claimed that "every chemical imaginable" was buried while the USACDK operated at Camp Mercer.  This Veteran then claimed that it was felt that the USACDK was too close to the Demilitarized Zone and, thus, it was moved to Camp Carroll sometime in 1964.  

This evidence is new as it was not previously considered by VA.  This evidence is material because it relates to a previously unestablished fact necessary to substantiate the claims, i.e., in-service exposure to an herbicidal agent and/or other chemicals.  As such, the Board finds that the evidence received since the September 2006 rating decision is both new and material.  Consequently, the Board finds that the claims are reopened.  38 C.F.R. § 3.303(b) (2014); see Shade, 24 Vet. App. at 117.


ORDER

New and material evidence, having been received, the claim to reopen the issue of entitlement to service connection for a lung disability, to include as due to exposure to chemicals and/or an herbicidal agent, is reopened.

New and material evidence, having been received, the claim to reopen the issue of entitlement to service connection for hypothyroidism, to include as due to exposure to chemicals and/or an herbicidal agent, is reopened.


REMAND

In order to satisfy VA's duty to assist, the Board finds that a remand for additional development of the Veteran's above-captioned claims is necessary.  Specifically, the Board finds that the RO must undertake efforts to obtain evidence as detailed in the directive paragraphs below.  Thereafter, the RO must then schedule the Veteran for a VA examination or VA examinations to ascertain the etiological relationship between his claimed disabilities and his active duty.  38 U.S.C.A. § 5103A(d)(2) (West 2014) 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include, but not limited to, evidence associated with treatment he received at Cornell Medical Center in 2003 and from Dr. J. Goldman from 2000 to 2005.  A September 2011 request sent to Dr. Goldman for the Veteran's records was returned as undeliverable.  The Veteran must provide alternative contact information for Dr. Goldman.  Additionally, during the April 2014 Board hearing, the Veteran referenced a 1989 sleep study.  The RO must ask the Veteran to submit evidence associated with that study or identify the treatment provider that administered the study.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources. 

Regardless of his response, the RO must undertake efforts to obtain the following documents from the appropriate entity or entities:  (a) a December 2011 U.S. Army Task Force report concerning the presence, use, and disposal of chemicals, including herbicides, at Camp Carroll in the 1960s and 1970s; (b) a 2004 report from the 8th Army Corps of Engineers concerning the presence, use, and disposal of chemicals, including herbicides, at Camp Carroll in the 1960s and 1970s; and (c) documentation regarding the location of the U.S. Army Chemical Depot Korea from 1960 to 1972.  The RO must also undertake efforts to obtain the Veteran's relevant VA treatment records that have not already been associated with the claims file.

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must provide the Veteran a VA examination with respect to his lungs, hypothyroidism, heart, diabetes mellitus, type II, and sleep apnea.  The claims file and all electronic records must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of any current lung disability, hypothyroidism, heart disability, diabetes mellitus, type II, and sleep apnea.  After examining the Veteran and reviewing the service and post-service treatment records, the examiner is must provide an opinion as to:

(a) whether the Veteran's lung disability, hypothyroidism, heart disability, diabetes mellitus, type II, and/or sleep apnea was/were incurred in or due to his active duty;

(b) whether the Veteran's lung disability, hypothyroidism, heart disability, and/or diabetes mellitus, type II, is/are related to any in-service exposure to chemicals and/or herbicide; and

(c) whether the Veteran's sleep apnea, lung disability, hypothyroidism, heart disability, and/or diabetes mellitus, type II, was/were caused or aggravated by any service-connected disability.

In rendering any etiological opinion, the examiner must consider and discuss any and all evidence demonstrating the Veteran's in-service exposure to chemicals and/or herbicidal agents, to include as an aspect of his service as an Engineer Equipment Repairman.  In so doing, the examiner must consider the Veteran's assertions as to in-service events.

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must provide the Veteran with a VA examination to determine whether any diagnosed psychiatric disorder is related to his period of active duty.  The examiner must review the evidence of record, including, but not limited to, the post-service treatment records and the Veteran's assertions.  All studies, tests, and evaluations deemed necessary by the examiner must be performed. 

The RO must specify for the examiner the stressors that are established by the record, if any, and advise the examiner of the verified version of each stressor.  The RO must also instruct the examiner that only these events may be considered for the purpose of determining whether Veteran was exposed to a stressor during his active duty. 

Based on a review of the evidence of record, the examination findings, and the Veteran's statements, the examiner must opine as to whether any diagnosed psychiatric disability is related to the Veteran's active duty, to include as due to any incident therein.

If a PTSD diagnosis is rendered, the examiner must show how each diagnostic criterion to support a diagnosis of PTSD has been satisfied, including whether the requirements for the sufficiency of a stressor have been met.  If a PTSD diagnosis is deemed appropriate, the examiner must provide an opinion as to the relationship, if any, between that diagnosis and the Veteran's verified stressors, if any.

If a psychiatric disability other than PTSD is deemed appropriate, the examiner must provide an opinion as to the relationship between any such diagnosis and the Veteran's active duty, to include any incident therein.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claims must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


